Citation Nr: 1723774	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for grade I lytic spondylolisthesis at L5-S1 level with severe bilateral foraminal stenosis.  


REPRESENTATION

Veteran represented by:	Douglas M. Brooks, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1986 to July 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran has had incapacitating periods due to Intervertebral Disc Syndrome (IVDS) that required physician prescribed bed rest having a total duration of at least four weeks in a twelve-month period during the appeal period. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 40 percent for the service-connected grade I lytic spondylolisthesis at L5-S1 level with severe bilateral foraminal stenosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for grade I lytic spondylolisthesis at L5-S1 level with severe bilateral foraminal stenosis.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, and no prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claim, and a clarifying opinion was obtained for the grade I lytic spondylolisthesis at L5-S1 level with severe bilateral foraminal stenosis claim.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the VA examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Legal Criteria & Analysis

The Veteran's grade I lytic spondylolisthesis at L5-S1 level with severe bilateral foraminal stenosis is rated as 20 percent disabling under the criteria at 38 C.F.R. § 4.71a, DC 5243 for IVDS.  Given the diagnosis of grade I lytic spondylolisthesis at L5-S1 level with severe bilateral foraminal stenosis and the August 2010 VA examination report that reflects the Veteran has IVDS, the Board finds that the back disability is more appropriately rated under DC 5243 for IVDS.  See VBA Training Letter 02-04 (October 24, 2002) (noting that IVDS may be referred to as slipped, herniated, ruptured, prolapsed, bulging, or protruded disc, degenerative disc disease, sciatica, discogenic pain syndrome, herniated nucleus pulposus, pinched nerve, etc.); see Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Under the rating schedule, IVDS (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  Here, rating under the IVDS rating formula will result in a higher rating.

In regard to the Formula for Rating IVDS, which is based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for an increased rating of 40 percent of grade I lytic spondylolisthesis at L5-S1 level with severe bilateral foraminal stenosis, but no higher, have been met.  The Board finds that under the Formula for Rating IVDS a rating of 40 percent for the Veteran's back disability is warranted based on incapacitating episodes.  The August 2010 VA examination report reflects that the Veteran had incapacitating periods that required physician-prescribed bed rest having a total duration of at least two weeks in the past 12 months.  However, the Veteran contends that he told the examiner that he had four weeks of incapacitating periods, two weeks in October 2009 and two weeks in November 2009.  The examiner noted two weeks between October 2009 and November 2009.  The Veteran is competent and credible to correct a scrivener's error.  As such, and giving the Veteran the benefit of the doubt, the evidence reflects that he experienced incapacitating episodes of four weeks in duration during at least one twelve-month period. Thus, the Board finds that the Veteran's grade I lytic spondylolisthesis at L5-S1 level with severe bilateral foraminal stenosis warrants a 40 percent initial disability rating under DC 5243.  38 C.F.R. §§ 4.3, 4.7, 4.71a. 

The Board further finds, however, that a rating higher than 40 percent is not warranted for the Veteran's spine disability under either the Formula for Rating IVDS or the General Rating Formula for Diseases and Injuries of the Spine, which is set out in 38 C.F.R. § 4.71a. Here, as discussed above, even giving the Veteran the benefit of the doubt, the evidence shows that he experiences, at most, incapacitating episodes of four weeks' duration during a twelve-month period. However, there is nothing in the record to suggest that the Veteran was prescribed bed rest by his physician for more than a total of four weeks during a given twelve-month period. To the contrary, VA examiners in June 2016 and May 2017 both found the Veteran to experience no incapacitating episodes requiring bed rest during the respective previous 12-month periods. Thus, a 60 percent rating is not warranted under the Formula for Rating IVDS. Further, the General Rating Formula for Diseases and Injuries of the Spine provides higher ratings only in the presence of ankylosis. Here, the evidence does not show, and the Veteran has not contended, that he experienced ankylosis of the spine at any point during the appeal period. Thus, a higher rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, set out in 38 C.F.R. § 4.71a. 

Finally, with regard to objective neurological abnormalities associated with the Veteran's spine disability, the RO in January 2017 granted the Veteran service connection for radiculopathy of the lower extremities bilaterally. There are no other neurological disorders diagnosed. Thus, a separate rating based on additional neurological abnormalities is not warranted. 
 
The Board has considered the Veteran's lay statements regarding the severity of his back pain, including his statements that he has missed more than six weeks of work during a twelve-month period due to his spine disability. The Veteran is competent to report symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, in evaluating a claim for an increased rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994). Moreover, despite his contentions that he has missed more than six weeks of work due to his back problems, the Veteran has provided no written statements or reports from private or VA clinicians that suggest he has additional functional loss or that he experienced incapacitating episodes that required physician-prescribed bed rest totaling more than four weeks during any 12 month period.

In sum, the evidence of record shows that, for the entirety of the appeal period, a rating of 40 percent, but no higher, for the Veteran's grade I lytic spondylolisthesis at L5-S1 with severe bilateral foraminal stenosis is warranted. 38 C.F.R. § 4.71a, § 4.71a, Diagnostic Code 5243 (2016).





	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating of 40 percent for grade I lytic spondylolisthesis at L5-S1 with severe bilateral foraminal stenosis is granted.  




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


